Citation Nr: 1523328	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-35 567	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right knee condition (claimed as knee issues).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for ischemic heart disease (also claimed as congestive heart failure, atrial fibrillation and heart issues).

7.  Entitlement to service connection for a left knee condition (claimed as knee issues).

8.  Entitlement to an evaluation in excess of 10 percent for major depressive disorder.


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran had active service in the United States Army from September 1969 to July 1971.  He died on January [redacted], 2015.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal thus contemplates this electronic record.   

In February 2015, the Veteran's surviving spouse filed a Motion For Substitute on the basis that she is eligible to receive accrued benefits due to the Veteran's death prior to adjudication of his pending claims.  See VBMS; 38 U.S.C. § 5121(a) (West 2014) (living person eligible to receive accrued benefits due to claimant's death may be substituted as appellant for the purpose of processing claim to completion); see also Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (38 U.S.C. § 5121A allows substitution if claimant dies on or after October 10, 2008); 38 U.S.C.A. § 5121A (West 2014) (request for substitution must be filed not later than one year after the date of claimant's death).  

In March 2015, she filed an Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child.  Thereafter, in an April 2015 written statement, the private attorney who previously represented the Veteran withdrew his representation in this case.  The RO has not considered these claims in the first instance; therefore, the Board has no jurisdiction over them.  The Board thus refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action, including initial consideration of the claims and notification to the surviving spouse regarding the representative's withdrawal. 


FINDING OF FACT

On January 30, 2015, VA associated with VBMS a Report Of First Notice Of Death, which shows that the Veteran died on January [redacted], 2015.  


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by any survivor of the Veteran, including his surviving spouse.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  The Board's dismissal of this appeal does not affect her rights or any rights of any other eligible person to file a request to be substituted as the Veteran for purposes of processing these claims to completion.  As noted above, such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A; see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.


		
Cynthia M. Bruce
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


